Opinion issued March 3, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00814-CR
                            ———————————
                         ADRIANA TAMEZ, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 174th District Court
                            Harris County, Texas
                        Trial Court Case No. 1404499


                          MEMORANDUM OPINION

      On February 10, 2015, appellant, Adriana Tamez, filed a motion to dismiss

this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P.

42.2(a), (b). Accordingly, we grant the motion and dismiss the appeal. We dismiss
any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2